J-A10033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DEBORAH HADDAD                                IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

GEORGE ZAWILLA AND BONNIE
ZAWILLA, HIS WIFE, D/B/A GORILLA
GENERAL CONTRACTOR AND GORILLA
CONTRACTING

                        Appellants                 No. 885 WDA 2015


             Appeal from the Judgment Entered May 6, 2015
            In the Court of Common Pleas of Allegheny County
                   Civil Division at No(s): GD 12-024665


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

MEMORANDUM BY GANTMAN, P.J.:                 FILED SEPTEMBER 14, 2016

     Appellants, George Zawilla and Bonnie Zawilla, his wife, d/b/a Gorilla

General Contractor and Gorilla Contracting, appeal from the judgment

entered in the Allegheny County Court of Common Pleas, in favor of

Appellee, Deborah Haddad, in this breach of contract action. We affirm.

     The relevant facts and procedural history of this case are as follows.

On January 3, 2011, Appellee entered into a home improvement contract

with Appellants for the construction of an addition at Appellee’s home. The

January 3, 2011 contract listed the price of the addition as $367,200.00.

Despite the listed contract price, Appellee paid Appellants approximately

$455,000.00 for Appellants’ work on the project. In April 2012, a dispute
J-A10033-16


arose between the parties over money owed.           As a result, both parties

signed a letter dated May 7, 2012, which stated Appellee would pay

Appellants   an   additional   $40,000.00   if    Appellants   finished   certain

construction tasks.     Per the letter, Appellee was to pay Appellants

$20,000.00 up front and $20,000.00 upon completion of the tasks listed in

the letter. Appellee paid the initial $20,000.00; however, Appellee refused

to pay the additional $20,000.00, despite Appellants’ claim that they had

completed the tasks listed in the May 7, 2012 letter.

      On December 31, 2012, Appellee filed a complaint against Appellant

George Zawilla.     The complaint alleged Appellant George Zawilla had

breached the January 3, 2011 home improvement contract and violated the

Unfair Trade Practices and Consumer Protection Law (UTPCPL).          Appellant

George Zawilla filed an answer, new matter and counterclaim against

Appellee on February 23, 2013.       The counterclaim alleged Appellee had

violated the terms of the May 7, 2012 “substituted contract” when she

refused to pay the additional $20,000.00.        On March 17, 2014, with the

court’s permission, Appellee amended the complaint to add Appellant Bonnie

Zawilla as a defendant.        Appellants filed an answer, new matter and

counterclaim on July 25, 2014.     The counterclaim once again alleged that

Appellee had violated the terms of the May 7, 2012 “substituted contract.”

      The parties proceeded to a bench trial, where the court heard

testimony on November 25, 2014 and January 12, 2015.            On February 4,


                                     -2-
J-A10033-16


2015, the court ruled in favor of Appellee on both her breach of contract

claim and Appellants’ counterclaim; however, the court ruled in favor of

Appellants on Appellee’s UTPCPL claim. On February 13, 2015, Appellants

filed a post-trial motion in which they asked the court to enter judgment

notwithstanding the verdict or grant a new trial. After argument on April 28,

2015, the court denied Appellants’ post-trial motion on April 29, 2015. On

May 6, 2015, the court entered judgment on the verdict in favor of Appellee.

Appellants timely filed a notice of appeal on June 5, 2015.     On June 10,

2015, the court ordered Appellants to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellants

timely complied on June 26, 2015.

      Appellants raise the following issues for our review:

         WHETHER THE [TRIAL COURT] ERRED IN FAILING TO
         ENTER JUDGMENT NOTWITHSTANDING THE VERDICT OR
         ORDER A NEW TRIAL BECAUSE APPELLEE FAILED TO
         INTRODUCE ANY EVIDENCE OF A CONTRACT BETWEEN
         APPELLEE AND APPELLANT BONNIE ZAWILLA?

         WHETHER THE [TRIAL COURT] ERRED IN FAILING              TO
         ENTER JUDGMENT NOTWITHSTANDING THE VERDICT              OR
         ORDER A NEW TRIAL BECAUSE APPELLEE FAILED               TO
         OFFER ANY EVIDENCE OF THE EXISTENCE OF                   A
         CONTRACT BETWEEN APPELLEE AND ANY PERSON                OR
         ENTITY OTHER THAN GORILLA CONSTRUCTION, INC.?

         WHETHER THE [TRIAL COURT] ERRED IN FAILING TO
         ENTER JUDGMENT NOTWITHSTANDING THE VERDICT OR
         ORDER A NEW TRIAL BECAUSE THE MAY 2012
         SUBSTITUTED CONTRACT EXTINGUISHED ALL CLAIMS
         EXISTING UNDER THE ORIGINAL CONTRACT?

(Appellants’ Brief at 2).

                                     -3-
J-A10033-16


      Our standard of review for the denial of a motion for JNOV is:

         [Whether], when reading the record in the light most
         favorable to the verdict winner and granting that party
         every favorable inference therefrom, there was sufficient
         competent evidence to sustain the verdict. Questions of
         credibility and conflicts in the evidence are for the trial
         court to resolve and the reviewing court should not
         reweigh the evidence. Absent an abuse of discretion, the
         trial court’s determination will not be disturbed.

Holt v. Navarro, 932 A.2d 915, 919 (Pa.Super. 2007), appeal denied, 597

Pa. 717, 951 A.2d 1164 (2008). Further:

         There are two bases upon which a [JNOV] can be entered:
         one, the movant is entitled to judgment as a matter of
         law, and/or two, the evidence was such that no two
         reasonable minds could disagree that the outcome should
         have been rendered in favor of the movant. With the first,
         a court reviews the record and concludes that even with all
         factual inferences decided adverse to the movant the law
         nonetheless requires a verdict in his favor, whereas with
         the second, the court reviews the evidentiary record and
         concludes that the evidence was such that a verdict for the
         movant was beyond peradventure.

Id. “When reviewing a trial court’s denial of a motion for JNOV, we must

consider all of the evidence admitted to decide if there was sufficient

competent evidence to sustain the verdict….     Concerning any questions of

law, our scope of review is plenary. Concerning questions of credibility and

weight accorded the evidence at trial, we will not substitute our judgment for

that of the finder of fact…. A JNOV should be entered only in a clear case.”

Id.

      Section 517.7 of the Home Improvement Consumer Protection Act

(“HICPA”) provides in relevant part:

                                       -4-
J-A10033-16


       § 517.7. Home improvement contracts

       (a) Requirements.—No home improvement contract
       shall be valid or enforceable against an owner unless it:

          (1) Is in writing and legible and contains the home
          improvement contractor registration number of the
          performing contractor.

          (2) Is signed by all of the following:

              (i) The owner, his agent or other contracted
              party.

              (ii) The contractor or a salesperson on behalf of
              a contractor.

          (3) Contains the entire agreement between the
          owner and the contractor, including attached copies
          of all required notices.

          (4) Contains the date of the transaction.

          (5) Contains the name, address and telephone
          number of the contractor. For the purposes of this
          paragraph, a post office box number alone shall not
          be considered an address.

          (6) Contains the approximate starting date and
          completion date.

          (7) Includes a description of the work to be
          performed, the materials to be used and a set of
          specifications that cannot be changed without a
          written change order signed by the owner and the
          contractor.

          (8) Includes the total sales price due under the
          contract or includes a time and materials provision
          wherein the contractor and owner agree in writing to
          the performance of the home improvement by the
          contractor and payment for the home improvement
          by the owner, based on time and materials.


                                    -5-
J-A10033-16


                               *    *    *

          (9) Includes the amount of any down payment plus
          any amount advanced for the purchase of special
          order materials. The amount of the down payment
          and the cost of the special order materials must be
          listed separately.

          (10) Includes the names, addresses and telephone
          numbers of all subcontractors on the project known
          at the date of signing the contract. For the purposes
          of this paragraph, a post office box number alone
          shall not be considered an address.

          (11) Except as provided in section 12, agrees to
          maintain liability insurance covering personal injury
          in an amount not less than $50,000 and insurance
          covering property damage caused by the work of a
          home improvement contractor in an amount not less
          than $50,000 and identifies the current amount of
          insurance coverage maintained at the time of signing
          the contract.

          (12) Includes the toll-free number under section
          3(b).

          (13) Includes a notice of right of rescission under
          subsection (b).

       (b) Right of rescission.—An individual signing a home
       improvement contract…shall be permitted to rescind the
       contract without penalty regardless of where the contract
       was signed, within three business days of the date of
       signing.

                               *    *    *

       (g) Contractor’s recovery right.—Nothing in this
       section shall preclude a contractor who has complied with
       subsection (a) from the recovery of payment for work
       performed based on the reasonable value of services which
       were requested by the owner if a court determines that it
       would be inequitable to deny such recovery.


                                   -6-
J-A10033-16


73 P.S. §§ 517.7(a), (b), (g).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Michael A.

Della Vecchia, we conclude Appellants’ issues merit no relief. The trial court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Trial Court Opinion, filed July 22, 2015, at 4-9) (finding:

(issues    1-2)      evidence   at   trial    demonstrated   that   Appellee      paid

approximately $455,000.00 to Appellant George Zawilla or one of his

business entities during construction project on Appellee’s home; each of

these payments was deposited into personal Dollar Bank account in name of

Appellant George Zawilla, Appellant Bonnie Zawilla, and Gorilla Built despite

whether checks were made out to “Gorilla” or “Gorilla Construction”;

evidence also showed that Appellant Bonnie Zawilla held herself out as sole

proprietor and owner of company called Gorilla Contracting in connection

with credit application with supplier Carter Lumber in 2011; during same

time period and throughout construction at Appellee’s home, Appellants

represented themselves through trade or business as no less than seven

separate business entities; when questioned about these distinct business

entities   at   trial,   Appellant   George    Zawilla   admitted   “they   are    all

intermingled” and “it all comes down to my last name”; Appellant George

Zawilla further admitted in deposition in another case that Appellant Bonnie

Zawilla is also owner of these various entities; neither original contract nor


                                         -7-
J-A10033-16


May 7, 2012 letter contain numerous terms required by HICPA for home

improvement contracts; specifically, both original contract and May 7, 2012

letter fail to include home improvement contractor registration number for

performing contractor, required notices, estimated start and completion

dates, toll free number, and Notice of Right of Rescission; Appellants also

failed to identify any subcontractors used on project; further, Appellants did

not execute any signed change orders for additional moneys paid over

contract   price   of   $367,200.00;    Appellants’   actions   justified   piercing

corporate veil under enterprise or “single entity” theory of liability; thus,

court properly found Appellants personally liable; (issue 3) May 7, 2012

letter failed to include numerous required terms under HICPA; missing terms

include performing contractor’s home improvement contractor registration

number, required notices, approximate start and completion dates for

project, description of work to be performed, materials to be used, set of

specifications which cannot be changed without written change order signed

by homeowner and contractor, total sales price due under contract or time

and   materials    provision,   names     and   contact    information      for   all

subcontractors, toll free number, and Notice of Right of Rescission; because

Appellants failed to follow requirements codified in HICPA, court properly

refused to enforce May 7, 2012 letter against Appellee as substituted

contract). Accordingly, we affirm on the basis of the trial court opinion.

      Judgment affirmed.


                                       -8-
J-A10033-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/2016




                          -9-
                                                                          Circulated 08/18/2016 09:56 AM




 IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                           CIVIL DIVISION




DEBORAH HADDAD,                                             No. GD 12-024665

                                              Plaintiff,    885 WDA 2015
              vs.

GEORGE ZAWILLA and BONNIE
ZAWILLA, his wife, d/b/a GORILLA
GENERAL CONTRACTOR and
GORILLA CONTRACTING,

                                              Defendants.




                                                            OPINION
                                                                                               .   ..
                                                                                                   :

                                                            Honorable Michael A. Della Vecchia
                                                            71 O City-County Building
                                                            414 Grant Street
                                                            Pittsburgh, PA 15219




       ("')
                ~-.,,.IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                          CIVIL DIVISION




DEBORAH HADDAD,                                        No. GD 12-024665

                     Plaintiff,
           vs.                                         885 WDA 2015

GEORGE ZAWILLA and BONNIE
ZAWILLA, his wife, d/b/a GORILLA
GENERAL CONTRACTOR and
GORILLA CONTRACTING,

                     Defendants.




                                        OPINION

Michael A Della Vecchia, Judge


       This matter comes before the Superior Court on the appeal of George Zawilla and

Bonnie Zawilla, husband and wife, d/b/a Gorilla General Contractor and Gorilla

Contracting (hereinafter "Defendants"), from the judgment entered on the verdict in favor

of Deborah Haddad (hereinafter "Plaintiff").


I. BACKROUND

      This litigation arises from a construction project undertaken at the home of the

Plaintiff, Deborah Haddad, in which she contracted with the Defendants, George and

Bonnie Zawilla d/b/a Gorilla General Contractor. The project encompassed residential

home improvements, specifically, a rear addition to the Plaintiff's property commonly
referred to as 93 Hoodridge Drive in the town of Mt. Lebanon, Allegheny County,

Pennsylvania.


           A contract for said addition and renovation was signed on or about January 3,

2011. The total contract price was $367,200.00.                   Despite said price, from January 3,

2011 to May 17, 2012, Plaintiff paid the Defendants $455,000.00. The Plaintiff alleges

that the Defendants abandoned the job in early May of 2012 without completing work

that had been previously paid for, thus breaching the contract of January 3, 2011.

           Due to said breach, the Plaintiff was forced to engage the services of several

other contractors to both assess the fitness of the project as completed, as well as the

additional construction services necessary to complete the project.


II. PROCEDURAL HISTORY

           The Plaintiff filed a Complaint in Civil Action on December 31, 2012, docketed at

the above-referenced general docket number. The Defendants filed an Answer, New

Matter and Counterclaim on February 25, 2013. The matter was placed at issue on

June 12, 2013, and proceeded to a non-jury trial, at which this writer presided, for two (2)

days.1

           At the conclusion of said trial, this writer entered a verdict in favor of the Plaintiff

and against the Defendants in the amount of $158,850.00 as to the original claim filed by

the Plaintiff. This writer additionally found for the original Plaintiff/Counter Defendant and

against the original Defendants/Counter Plaintiffs as to their counter-claim against the

original Plaintiff/Counter Defendant.




1
    This Court conducted a view of the property before testimony began.


                                                           2
        The Defendants filed a Motion for Post Trial Relief on February 13, 2015.

Following argument on the Defendants' request for trial relief, this writer denied said

request by Order dated April 24, 2015. Judgment on the verdict was entered on May 6,

2015.

        The Defendants filed a Notice of Appeal to the Superior Court of Pennsylvania on

June 5, 2015. In response thereto, this writer directed the Defendants to file a Concise

Statement of Matters Complained of on Appeal pursuant to Pa.R.C.P. 1925(b). Said

statement was timely filed on June 26, 2015. This Court authors the following opinion in

response thereto.




Ill. ISSUES RAISED ON APPEAL

        1. The Court erred in failing to enter judgment notwithstanding the verdict
           or order a new trial based upon Plaintiffs failure to prove a breach of
           contract against named individual defendants.

        2. The Court erred in failing to enter judgment notwithstanding the verdict
           or order a new trial based upon Plaintiff's failure to provide any basis
           whatsoever for piercing the corporate veil of Gorilla Construction, Inc.

        3. The Court erred in failing to enter judgment notwithstanding the verdict
           or order a new trial based upon Plaintiff's failure to prove a breach of
           contract against George Zawilla.

        4. The Court erred in failing to enter judgment notwithstanding the verdict
           or order a new trial based upon Plaintiff's failure to prove a breach of
           contract against Bonnie Zawilla.


        5. The Court erred in failing to enter judgment notwithstanding the verdict
           or order a new trial based upon the substituted contract of May, 2012,
           which extinguished any claim Plaintiff had against any Defendant for
           breach of the original agreement.

        6. The Court erred in failing to enter judgment notwithstanding the verdict
           or order a new trial on the Defendants' counter-claim based upon the



                                             3
           undisputed testimony that the Plaintiff breached the substituted contract
           by her failure to pay an additional $20,000.00 as set forth in the May,
           2012 agreement.


IV. DISCUSSION
                                                   c
       The Defendants' first two claims of e.((0are with this Court's finding that the

individual Defendants were liable for the loss suffered by the Plaintiff. The evidence

proved that between January of 2011 and May of 2013, the Plaintiff paid to George

Zawilla or one his business entities the sum of $455,000.00. The evidence further

showed that each of these payments was deposited in the Defendants' personal Dollar

Bank account, in the name of George G. Zawilla, Bonnie M. Zawilla and Gorilla Built

despite whether the checks were made out to "Gorilla" or "Gorilla Construction."

       Further, the Plaintiff provided evidence that Bonnie Zawilla held herself out to be a

sole proprietor and owner of a company called Gorilla Contracting in connection with a

credit application with supplier Carter Lumber in 2011. Evidence additionally proved that

during this same period and throughout construction at the Haddad site, the Defendants

represented themselves through trade or business as no less than seven (7) separate

business entities. And most telling, George Zawilla admitted at trial when questioned as

to all the distinct business entities, "you know, they are all intermingled." (See Tr. at 141 ).

       Mr. Zawilla was questioned at length about the various business entities. When

asked how he distinguished the entities, he testified:

                      BY MR. LINKOSKY:

                      "A. It all comes down to my last name.

                      Q. So it is all the same thing?

                     A. Yes.



                                               4
                     THE COURT: Did you say it all comes down to

                     your last name?

                     THE WITNESS: Yes.

                     THE COURT: So it is all you?

                     THE WITNESS: Yes." (See Tr. at 148)

       Mr. Zawilla also admitted in the deposition in a previous case that his wife was

also an owner of these various corporations.     (See Tr. at 143)

       Despite the strong presumption in Pennsylvania against piercing the corporate

veil. (Wedner v. Unemployment Board, 296 A.2d 792, 794 (Pa. 1972), any court must

start from the general rule that the corporate entity should be recognized and upheld,

unless specific, unusual circumstances call for an exception .... care should be taken on

all occasions to avoid making the entire theory of corporate entity useless (Advanced

Telephone Systems v. Com-Net Professional Mobile Radio, LLC, 846 A.2d. 1264-78 (Pa.

Super. 2004) citing, Zubrik v Zubrik, 384 F.2d 267, 273 (3d. Cir. 1967)). "The corporate

form will be disregarded only when the entity is used to defeat public convenience, justify

wrong, protect fraud or defend crime." (Good v Holstein, 787 A.2d 426, 430 (Pa.Super.

2001 )). (quoting Kellytown Co. Williams, 426 A.2d 663, 668 (Pa.Super. 1981 )).

       The Pennsylvania Commonwealth Court has set out the factors to be considered

in disregarding the corporate form as follows: undercapitalization, failure to adhere to

corporate formalities, substantial intermingling of corporate and personal affairs and use

of the corporate form to perpetuate a fraud (Department of Environmental Resources v.

Peggs Run Coal Co., 423 A.2d 765 (Pa.Cmlth. 1980)).




                                             5
       At trial, evidence established none of the purported contracts contain a home

improvement contractor registration number for the performing contractor; that the

agreements are deficient in scope, in respect to notices, start and completion dates;

there is the absence of the toll free number required under Pennsylvania's Home

Improvement Consumer Protection Act (HICPA); and further deficient as to a Notice of

the Right of Rescission as required by the Act. Additionally, the Defendants failed to

identify any subcontractors used on the project or to execute a single Change Order,

signed by both owner and contractor, for the additional moneys paid over and above the

contract price.

       This writer found the Defendants actions or inactions justified piercing the

corporate veil under the enterprise, or single entity theory of liability, in which two or

more corporations share common ownership and are, in reality, operating as a corporate

combine (See, Miners Inc., v. Alpine Equipment, 722 A.2d 691, 694 (Pa.Super. 1998)).

       Following the testimony and evidence produced at trial, it was apparent to this

writer that the Defendants be held personally liable. 'Where a corporation operates as a

mere facade for the operations of a dominant shareholder, the dominating shareholder

may be held liable for the corporation1s inequitable conduct perpetrated through the use

of the corporate form's protections" (Newcrete Products v. City of Wilkes-Barre, 37 A.3d.

7, 12 (Pa.Cmwlth. 2012). See also Bennett vs. A. T. Masterpiece, 40 A.3d 145 (2012).

       The Defendants next raise in their third and fourth claims of error exception to this

writer's finding that the contract was indeed breached by the Defendants. This Court

was presented with two (2) days of credible evidence that more than convinced this

writer that the contract was breached by the Defendants.




                                               6
       Initially, the fact that the Plaintiff paid $455,000.00 for a job which she contracted

to pay $367 ,200.00 (absent any signed Change Order by the Plaintiff) signaled to this

writer that there may be a breach. When you combine that fact with the Plaintiff's

incurred additional and remedial costs of $24,31 o.oo to reinstall the HVAC system; that

the Plaintiff had paid $11,550.00 for contractors to buy, install and seal new tile flooring;

additional and remedial electrical work totaling $8,000.00; additional and remedial

plumbing work in the sum of $16,800.00; $3,231.00 in cleaning costs; additional and

remedial painting costs in the amount of $24,000.00, this writer was convinced that

Defendant was in breach of the contract. The Plaintiff credibly testified, which was

supported by evidence, that she had previously paid and/or needs to pay a total of

$158,850.00 to correct and complete the work that was contracted to be performed by

the Defendants. (See Tr. 152-187). And when Patrick McGonigle, the president of

Welte Roofing Company; James Ireland, an electrical contractor for over forty-nine (49)

years; Nicholas Kowalecki, a mason; Joseph Pasquale, the owner of The Kitchen and

Bath Store; and Bernie Swatchick, the plumbing operations manager from Tudi

mechanical all credibly testified as to the deficiencies with the Defendants' work, this

Court was more than convinced that the Defendants had breached the contract with the

Plaintiff (See Tr. 4-79).

       To claim that it was~..Pco find that the Defendants breached their contract when

faced with a mountain of evidence and testimony to the contrary is disingenuous at best

and should not be given additional consideration by the Superior Court.
                                                   o<
       The Defendants remaining claims ofv,(- concern this Court's failure to

acknowledge the letter of May 17, 2012, as a substitute contract or accord and




                                               7
satisfaction.   The Defendants assert that the parties to the original contract entered into a

substituted contract in May of 2012. In April of 2012, a dispute arose between the

parties as to an owed sum, purported by the Defendants to be $77,800.00.         The May

2012 agreement is an offer from the Plaintiff to George Zawilla in which the Plaintiff

proposes an itemized list of building products to be provided or installed for an additional

amount of $40,000.00, to be paid in two $20,000.00 payments. The Plaintiff failed to pay

the second installment payment under that agreement.

       Although the Defendants provide the courts with a primer on substituted contracts,

the Defendants are silent as to why said contract does not have to comport with Home

Improvement Consumer Protection Act. The Plaintiff has consistently argued that the

letter of May 7, 2012 is unenforceable as it fails to comply with the Home Improvement

Consumer Protection Act (hereinafter "HICPA"), codified at 73 P.S. §517.7, which

includes numerous requirements that are absent in the May 2012 agreement, including:

                (a)(1) in writing and is legible and contains the Home Improvement
                Contractor Registration Number of the performing contractor.

                (a) (3) contains the entire agreement between the owner and the
                contractor, including attached copies of all required notices ..

                (a) (6) contains the approximate starting date and completion date.

                (a) (7) includes a description of the work to be performed, the materials to
                be used and a set of specifications that cannot be changed without a
                written change order signed by the by the owner and contractor.

                (a)(8) includes the total sales price due under the contract or includes a
                time and materials provision wherein contractor and owner agree in writing
                to the performance of the home improvement by the contract and payment
                for the home improvement by the owner, based o time and materials ...

                (a) (10) includes the names, addresses and telephone numbers of all
                subcontractors on the project known at the date of signing the contract.




                                               8
               (a)(12) includes the toll free telephone number under Section 3(b) ..

               (a)(13) includes a Notice of the Right of Rescission under Subsection (b).

       After assessing the testimony and evidence elicited at trial, it is apparent that the

Defendants failed to follow any of the requirements codified in the HICPA. This writer is

unwilling to hold the Plaintiff to a writing that is deficient as to all the requirements

enacted in an effort to preclude the type of litigation sub judice.



V. CONCLUSION

           For the above stated reasons, this writer respectfully requests the Superior

Court of Pennsylvania to affirm this Court's Order dated April 24, 2015.




                                                9